Citation Nr: 0502178	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
injury to the 3rd, 4th, and 5th digits of the right hand, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for tinea 
versicolor, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of a 
regional office (RO) of the Department of Veterans Affairs.  

In August 2003, the Board remanded the question of 
entitlement to an increased rating for a right 5th finger 
disability.  Following a February 2004 VA examination, the 
RO, in a May 2004 rating determination, reclassified the 
veteran's disability as residuals of injury affecting the 
3rd, 4th, and 5th fingers, and assigned a 20 percent disability 
evaluation.

(Consideration of the claim for an increased rating for tinea 
versicolor is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's right 3rd, 4th, and 5th finger disability 
equates to disability tantamount to unfavorable ankylosis of 
those fingers.  




CONCLUSION OF LAW

The criteria for a 30 percent evaluation for right 3rd, 4th, 
and 5th finger disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.68, 4.69, 
4.71a, Diagnostic Code 5218 (2002); Diagnostic Code 5218 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been given notification as required by the 
VCAA.  Specifically, the discussions in the April 1997, March 
1999, May 2001, and May 2004 rating determinations, the March 
1999 and August 2001 statements of the case, the April 2002 
and May 2004 supplemental statements of the case, and April 
2001, December 2003, and February 2004 letters, have informed 
the appellant of the information and evidence necessary to 
substantiate his claim.  Moreover, in the statements and 
supplemental statements of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibility with regard to identifying and providing 
certain information or evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that a February 2004 letter notified the 
appellant that he should submit any additional evidence in 
his possession.  The appellant has also been repeatedly 
advised to identify any source of evidence so VA could assist 
in requesting such evidence.  The Board finds that a 
reasonable inference from such communications is that the 
appellant was asked to furnish any pertinent evidence that 
the appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
provided to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the duty-to-assist provisions set forth in the new law 
and regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim and has appeared at two RO hearings.  Moreover, all 
available pertinent records mentioned by the veteran have 
been obtained.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In March 1997, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran stated that his 
three ulnar fingers ached and that they hurt when it was 
cold.  He indicated that he would usually run hot water on 
them in the morning and that it would relieve the pain and 
help his hand get moving.  He reported that it had become 
worse with age.  He noted that he would occasionally drop a 
cup of coffee because of the pain.  

Physical examination revealed that the right hand appeared to 
be like the other.  The color was pink and there was no 
evidence of skin atrophy.  The veteran had a hobby as a 
mechanic and both hands had about the same amount of grease 
under the fingernails.  Range of motion was different.  The 
left fingers had full arc of motion.  On the right hand, the 
veteran was able to flex his thumb and index finger to 
essentially normal.  He was able to flex the other three 
fingers to about an inch from the distal palmar crease.  
Beyond that point, he had pain.  There was no evidence of 
atrophy of the thenar or hypothenar eminences and there was 
no atrophy of the forearm.  A diagnosis of old hand injury 
was made.  

At the time of his September 1997 hearing, the veteran 
testified that the three last fingers on his right hand 
ached.  He stated that he would wake up in the middle of the 
night in pain.  He reported that he had no problems with his 
thumb and forefinger.  He noted that the cold made the pain 
worse.  The veteran testified that he took Motrin for the 
pain.  

At the time of his February 2001 hearing, the veteran 
testified that he took 800 milligrams of Motrin for the pain.  
The veteran indicated that the entire hand was injured in 
1945 and that the little finger was crushed.  

At the time of a February 2004 VA examination, the veteran 
reported that his third, fourth, and fifth fingers were 
flexed and stiff.  He again stated that the hand became quite 
painful in cold weather and that this had increased over the 
years.  He had a weak and limited grip.  The veteran's third, 
fourth, and fifth fingers were held in flexion at the 
proximal interphalangeal joints.  Any further motion of 
extension or flexion caused pain.  He had limited functional 
ability from motion.  There was no additional functional 
decrease from flare-ups.  The examiner indicated that the 
veteran had essentially 100 percent dysfunction of his third, 
fourth, and fifth fingers.  The examiner saw no distinction 
between the fracture of the little finger and the other two 
fingers.  He noted that this was a crush injury which left 
him with decreased motion and stiffness in his third, fourth, 
and fifth fingers.  

Physical examination revealed that the veteran held his 3rd, 
4th, and 5th fingers in flexion of the proximal 
interphalangeal joint at 45 degrees.  He lacked 3 centimeters 
of approximating to his proximal palmar crease. The veteran 
could not extend these fingers actively.  He could passively 
extend the affected fingers an additional 20 degrees, which 
caused pain.  The examiner noted that an attempt to flex his 
fingers any farther caused pain.  The veteran had no 
abduction or adduction of these fingers.  Diagnoses of 
fracture of the right little finger; flexion contractures of 
the third, fourth, and fifth fingers of the right hand, and 
degenerative arthritis of the metacarpophalangeal joints of 
the right hand, were entered.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

With regard to the criteria in effect prior to August 26, 
2002, the Board notes that favorable ankylosis of the middle 
, ring, and little finger warranted a 20 percent evaluation 
for both the dominant and nondominant hand.  38 C.F.R. 
§ 4.71a, Code 5223.  Unfavorable ankylosis of the middle, 
ring, and little finger warranted a 30 percent evaluation for 
the major hand and a 20 percent evaluation for the minor 
hand..  38 C.F.R. § 4.71a, Code 5218.

Ankylosis was considered to be favorable when the ankylosis 
did not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It was considered unfavorable when it precluded such motion.  
Extremely unfavorable ankylosis was to be rated analogous to 
amputation under the provisions of Diagnostic Code 5156.  
Ankylosis was considered to be extremely unfavorable when all 
the joints of the finger were in extension or in extreme 
flexion, or when there was rotation and angulation of the 
bones.  38 C.F.R. § 4.71a, Code 5226; note (3) preceding 
diagnostic code 5216; note (a) following Code 5219; and note 
following diagnostic code 5227.

The ratings for codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  Limitation of motion of less than 1 inch (2.5 
cms.) in either direction was not considered disabling.  
Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers was to be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, the higher of the two grades 
was to be selected.  38 C.F.R.§  4.71a.

Under the new rating criteria, favorable ankylosis of the 
long, ring, and little fingers warrants a 20 percent 
evaluation for both the dominant and nondominant hand.  
38 C.F.R. § 4.71a, Code 5222 (2004).  Unfavorable ankylosis 
of the long, ring, and little fingers warrants a 30 percent 
evaluation for the major hand and a 20 percent evaluation for 
the minor hand.  38 C.F.R. § 4.71a, Code 5218 (2004).

The Board notes that the veteran has continuously reported 
having problems with his 3rd, 4th, and 5th fingers on his right 
hand.  The findings made at the time of the March 1997 and 
February 2004 VA examinations reveal limitation of motion 
with pain that is more akin to unfavorable ankylosis.  The 
February 2004 VA examiner indicated that the veteran had 
essentially 100 percent dysfunction for his third, fourth, 
and fifth fingers.  As such, a 30 percent disability 
evaluation is warranted under the old or new rating criteria.  
Although it is not clear to what distance from the median 
transverse fold of the palm the veteran could reach, it 
appears relatively clear that the veteran's fingers are held 
in a position of 45 degrees of flexion at the proximal 
interphalangeal joints.  Additionally, his 
metacarpophalangeal joints are affected by arthritis and it 
does not appear that the veteran moves any of these fingers 
beyond the stated position.  In other words, he experiences 
pain such that he does not move his fingers.  The photographs 
taken at the February 2004 examination appear to corroborate 
such a finding.  Consequently, given the pain experienced by 
the veteran and its effect on each of the three affected 
fingers, the Board finds that, with resolution of doubt in 
the veteran's favor, the disability experienced by the 
veteran equates to unfavorable ankylosis of these fingers.  
This warrants a 30 percent rating.

The criteria for a rating under amputation have not been met 
as both the metacarpophalangeal and proximal interphalangeal 
joints have not been shown to be ankylosed either in 
extension or extreme flexion, and there has been no 
demonstration of rotation or angulation of the bones.  
38 C.F.R. § 4.71a.

The veteran's representative has requested that the veteran 
be assigned a separate disability evaluation for arthritis of 
the fingers.  However, a separate evaluation for arthritis of 
the fingers would be warranted if the veteran did not have 
limitation of motion to a compensable degree.  In this case, 
limitation of motion akin to unfavorable ankylosis is 
present, warranting a 30 percent evaluation.  As such, the 
assignment of a separate evaluation under DC 5010 is not 
warranted.  This is so because the criteria for rating are 
the same.  38 C.F.R. § 4.14 (2004).  

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated an exceptional 
circumstance so as to render impractical the application of 
the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for further 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A 30 percent evaluation for disability of the right 3rd, 4th, 
and 5th fingers is granted, subject to regulations governing 
the award of monetary benefits.


REMAND

With regard to the veteran's claim for an increased 
evaluation for tinea versicolor, the Board notes that the 
veteran has not been afforded a VA examination throughout the 
course of this appeal.  The Board is also of the opinion that 
that the current evidence is insufficient to properly rate 
the veteran's service-connected condition. 

Specific reference is made to the portion of new rating 
criteria which addresses the percentage of the body affected.  
67 Fed. Reg. 49590-99 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7820 (2004)).  Based upon the 
available reported findings, the Board is unable to ascertain 
the percentage of the body affected.

Accordingly, this case is REMANDED for the following:

1. The RO should schedule the veteran for 
a VA examination to determine the 
severity of his service-connected tinea 
versicolor.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.

The examiner is also requested to comment 
on the following:  the percentage of the 
entire body affected by the tinea 
versicolor; the percentage of the exposed 
areas of the body which are affected; the 
use or nonuse of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and if use is 
required, the duration of use over the 
course of a year's time.

2.  After completion of the above, the RO 
should re-adjudicate the claim remaining 
on appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be remanded 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


